United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1487
Issued: March 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 26, 2009 appellant filed a timely appeal from a December 3, 2008 merit decision
of the Office of Worker’s Compensation Programs denying modification of an October 29, 2007
merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on June 22, 2007 causally related to her employment.
FACTUAL HISTORY
On July 3, 2007 appellant, a 64-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on June 22, 2007 she sustained a strained lower left back muscle
while pushing and pulling containers of mail and unloading trailers at the employing
establishment’s south dock. She also attributed her condition to performing extra work on the
date in question because a third coworker did not show up. Appellant alleged that she

experienced back pain on that day and the following Monday morning, June 25, 2007, could not
walk.
Appellant submitted an undated statement from a Mr. Riley, a supervisor, reporting that
she experienced pain after working on the south dock, loading and unloading trailers on
June 22, 2007.
On June 27, 2007 Dr. Jennifer C. Carpenter, an internist, reported findings on
examination and diagnosed knee and back pain. She noted that appellant’s back pain had
worsened, that she injured her back “[five] days ago” and that her employment duties involved
“loading on a dock.”
Appellant submitted notes, dated June 25, July 2 and 7, 2007, in which Dr. Carpenter
released her from work. The July 2, 2007 note attributed her no work status to back pain.
On July 2, 2007 Dr. Carpenter reported findings on examination and diagnosed back
pain. She noted that appellant’s back pain developed “a few days ago.”
On July 18, 2007 Dr. David Niebruegge, a Board-certified diagnostic radiologist,
reported that a magnetic resonance imaging (MRI) scan of appellant’s lumbar spine revealed a
small focal disc herniation at L5-S1with annular tear. He opined that this was “likely causing
[her] symptoms.” Dr. Niebruegge also noted that, while there was mild left foraminal narrowing,
there was no evidence of nerve impingement.
On August 16, 2007 Dr. Carpenter excused appellant from work August 8
through 19, 2007. She opined that appellant could perform light duty and provided restrictions.
On August 23, 2007 Dr. Carpenter reported that appellant was incapacitated from work June 25
through August 19, 2007.
On August 31, 2007 Dr. James J. Lu, a neurologist, extended appellant’s work
restrictions. He limited lifting to no more than 10 pounds and restricted her from activities
involving prolonged standing. Dr. Lu opined that appellant should not stand longer than 15
minutes.
On October 4, 2007 Dr. Carpenter reviewed appellant’s history of injury and course of
treatment. She attributed appellant’s condition to a June 27, 2007 incident when she injured
herself at work. Dr. Carpenter noted that, on the date in question, appellant had been working on
a loading dock lifting mail. She reported that an MRI scan revealed a small focal disc herniation
with an annular tear.
Appellant submitted reports documenting the number of trailers and the quantity of mail
in her unit on June 22, 2007.
By decision dated October 29, 2007, the Office denied the claim because the evidence of
record did not establish that appellant’s medical condition was caused by the established workrelated incident.
On October 27, 2008 appellant requested reconsideration.

2

Appellant submitted an October 9, 2007 statement from Edward Caruthers, coworker,
reporting that he and she were the only two employees working the South dock on
June 22, 2007. Mr. Caruthers described the employment duties he and appellant performed on
the date in question.
Appellant submitted an August 31, 2007 report, in which Dr. Lu presented findings on
examination and described her employment duties. Dr. Lu diagnosed back pain and
recommended aggressive conservative treatment including physical therapy.
Appellant submitted weight labels from containers and equipment she pushed and lifted.
She submitted copies of reports documenting how many trailers and how much mail was in her
unit on June 22, 2007.
Appellant submitted an April 2, 2008 note in which Dr. Carpenter reviewed her course of
treatment. Dr. Carpenter opined that her back pain “stems from the initial injury she sustained
while bending, lifting and loading packages at her job as postal worker.”
By decision dated December 3, 2008, the Office denied modification of its October 29,
2007 decision because the evidence of record did not demonstrate that the established
employment incident caused an injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence,2
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.3 As part of her burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

G.T., supra note 3; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

3

incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.
ANALYSIS
Appellant’s burden is to demonstrate that the established employment incident caused a
medically diagnosed condition. As noted above, causal relationship is a medical issue that can
only be proven through production of probative, rationalized medical opinion evidence and,
therefore, her additional factual evidence lacks probative value. Appellant has not submitted
sufficient probative medical opinion evidence and, therefore, has not met her burden of proof.
Dr. Carpenter’s April 2, 2008 note has little probative value on the issue of causal
relationship because it lacks an opinion explaining how the established employment incident
caused a medically diagnosed condition or describing the mechanism of injury.8 The opinion of
a physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty and must be supported by a medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment
factor.9 Dr. Carpenter did not present findings on examination, a review of appellant’s medical
history or diagnose a compensable injury. Although she opined that appellant’s pain “stems
from the initial injury she sustained while bending, lifting and loading packages at her job as
postal worker,” pain is a symptom, not a compensable diagnosis.10 Thus, Dr. Carpenter’s note
lacks probative value because it is not based on an accurate history of injury, provides no
medical rational to explain the cause of appellant’s diagnosed condition and lacks a diagnosis of
a compensable injury. In her October 4, 207 report, Dr. Carpenter related that appellant’s MRI
scan examination revealed a small focal disc herniation with an annular tear. She opined that
6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
8

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). Franklin D. Haislah, 52 ECAB 457 (2001); see also, Jimmie H. Duckett, 52 ECAB
332 (2001).
9

Roy L. Humphrey, 57 ECAB 238 (2005).

10

C.F., 60 ECAB __ (Docket No. 08-1102, issued October 10, 2008) (pain is a symptom, not a compensable
medical diagnosis).

4

appellant had been lifting mail on a loading dock on June 27, 2007 when she injured herself.
Dr. Carpenter, however, never related an awareness of the weight of the mail appellant lifted on
the date in question and she never offered a rationalized medical explanation of how the alleged
lifting would have caused this diagnosed condition.
Dr. Lu’s August 31, 2007 report and Dr. Niebruegge’s July 18, 2007 report have little
probative value on the issue of causal relationship because they too lack an opinion explaining
how the established employment incident caused a medically diagnosed condition.11 Dr. Lu
diagnosed appellant with back pain. However, as noted above, pain is not a compensable
diagnosis.12 These deficiencies reduce the probative value of Dr. Lu’s opinion such that his
report does not satisfy appellant’s burden of proof. Dr. Niebruegge made no statement on casual
relationship.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.13 While she submitted a description of her employment duties to
the Office for consideration, the record does not substantiate that she informed her physicians of
the work duties she performed on June 22, 2007, such that the physicians of record could provide
a well-rationalized opinion regarding causal relationship.
Appellant has not submitted sufficient probative, rationalized medical opinion evidence.
Therefore, the Board finds that she has not established that she sustained an injury in the
performance of duty on June 22, 2007, causally related to her employment.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on June 22, 2007, causally related to her employment.

11

Supra note 8.

12

Supra note 10.

13

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

5

ORDER
IT IS HEREBY ORDERED THAT the December 3, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

